Exhibit 10.2



FIRST AMENDMENT TO
EXPRESSJET HOLDINGS, INC.
MANAGEMENT BONUS PLAN



            WHEREAS, ExpressJet Holdings, Inc. (the “Company”) has adopted the
ExpressJet Holdings, Inc. Management Bonus Plan, as amended and restated through
February 20, 2007 (the “Plan”); and

            WHEREAS, the Company desires to amend the Plan in certain respects;

            NOW, THEREFORE, the Plan shall be and hereby is amended as follows,
effective as of January 1, 2009:

            1.         The second sentence of Section 4 of the Plan shall be
deleted and the following shall be substituted therefor:

            “A Participant’s target bonus amount for a Fiscal Year shall be
determined as set forth below unless a different base salary percentage (which
may not exceed 100%) is determined by the Committee with respect to a
Participant prior to commencement of a Fiscal Year:





Position with the Company or Subsidiary          

   

Target Bonus Amount

Chief Executive Officer

60% of base salary for the Fiscal Year

Chief Operating Officer

45% of base salary for the Fiscal Year

Chief Financial Officer

40% of base salary for the Fiscal Year

Vice President

40% of base salary for the Fiscal Year

Staff Vice President

30% of base salary for the Fiscal Year

Senior Director

25% of base salary for the Fiscal Year

Director

20% of base salary for the Fiscal Year

Any other Participant

Percentage (not to exceed 100%) of base salary for the Fiscal Year designated by
the Committee in connection with the designation of such individual as a
Participant for the Fiscal Year.”



            2.         As amended hereby, the Plan is specifically ratified and
reaffirmed.



            IN WITNESS WHEREOF, the undersigned has caused these presents to be
executed this 14th day of May, 2009.



                                                                       
EXPRESSJET HOLDINGS, INC.







                                                                       
By:       /s/ James B. Ream                            
                                                                        Name:
James B. Ream                                 
                                                                       
Title:    President and Chief Executive Officer

--------------------------------------------------------------------------------